Tierney, J.
This is a motion for an order approving the account of the receivers appointed herein, and to discharge them and their surety from the bond given for the faithful performance of their duties, and for commissions to the receivers and compensation to their respective attorneys, and for distribution of the balance to the parties entitled thereto. The motion was made at Special Term, Part III, where I was presiding, and was referred by me to Special Term, Part I, on application of plaintiff. The justice presiding in that part referred it back to me, for the reason that I had made the order appointing receivers and was familiar with the circumstances under which such appointment was made.
The objections to the account of the receivers are overruled. The account is presented in proper form, and the items to which objection is made are properly claimed by the receivers, and no ground is presented for surcharging their account in any respect. The attorneys for the receivers rendered valuable and necessary services, for which they should be compensated. To each I make an allowance of $1,000 as a necessary expense of the receivers in the performance of their duties. Section 1547 of the Civil Practice Act prescribes that an allowance of commissions may be made to a receiver, not exceeding five per cent of the sums received and disbursed. There were two receivers appointed in this case. I am of the opinion that their compensation is limited to this amount, and should be divided between them. The amount received and disbursed is $65,541.04. I make an allowance of five per cent of this, $3,277.05, to the receivers, of which each shall receive $1,638.52.
I have no authority to grant that part of the motion which asks that the John Henry Realty Company, Inc., be required to pay to the receivers the sum of ninety-five dollars and fifty cents costs and disbursements of an appeal.
Settle on notice an order overruling the objections to the account, and approving and settling the same as filed, and providing for distribution of the funds in the hands of the receivers in accordance with this decision.